Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO RIGHTS AGREEMENT

 

This FIRST AMENDMENT TO RIGHTS AGREEMENT dated as of October 8, 2014 (this
“Amendment”) is entered into by and between Auxilium Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Broadridge Corporate Issuer
Solutions, Inc. (the “Rights Agent”).  Capitalized terms used but not defined
herein shall have the respective meanings assigned to them in that certain
Rights Agreement, dated as of September 17, 2014, between the Company and the
Rights Agent (the “Rights Agreement”).

 

WHEREAS, the Company and the Rights Agent entered into the Rights Agreement in
order to implement a shareholder rights plan as more fully described therein;

 

WHEREAS, Section 27 of the Rights Agreement provides that, for so long as the
Rights are then redeemable, the Company may, except with respect to Redemption
Price, amend any provision of the Rights Agreement in any manner without the
approval of any holders of the Rights, and the Rights Agent shall, if the
Company so directs, execute such supplement or amendment;

 

WHEREAS, the Company, Endo International plc, a public limited company
incorporated under the laws of Ireland, and Avalon Merger Sub Inc., a
corporation incorporated under the laws of the State of Delaware and an indirect
wholly-owned subsidiary of Endo (“AcquireCo”), have proposed to enter into an
Agreement and Plan of Merger dated October 8, 2014 (as the same may be amended,
modified or supplemented from time to time, the “Endo Merger Agreement”)
pursuant to which AcquireCo shall be merged with and into the Company (the “Endo
Merger”), with the Company continuing as the surviving entity following the
Merger;

 

WHEREAS, in connection with entering into the Endo Merger Agreement, the Company
will terminate the QLT Merger Agreement;

 

WHEREAS, the Company, pursuant to a resolution duly adopted by its Board of
Directors, has determined that it is desireable to amend the Rights Agreement as
set forth in this Amendment to facilitate the transactions contemplated by the
Endo Merger Agreement;

 

WHEREAS, the Company hereby states that no Share Acquisition Date or
Distribution Date has occurred under the Rights Agreement and that the Rights
currently are redeemable pursuant to Section 23 of the Rights Agreement;

 

WHEREAS, the Company desires to amend the Rights Agreement in certain respects
as set forth herein, including (i) to except from the operation of the Rights
Agreement the Endo Merger Agreement, the Endo Merger and any and all other
transactions contemplated by the Endo Merger Agreement and (ii) to provide that
the Rights Agreement shall expire immediately prior to the effective time of the
Endo Merger; and

 

WHEREAS, the Company hereby states that all acts and things necessary to make
this Amendment a valid agreement according to its terms have been done and
performed, and the execution and delivery of this Amendment by the Company and
the Rights Agent have been in all respects authorized by the Company and the
Rights Agent.

 

NOW, THEREFORE, pursuant to Section 27 of the Rights Agreement and in
consideration of the foregoing and the terms contained herein, the Rights
Agreement is hereby amended as follows effective upon the date hereof:

 

--------------------------------------------------------------------------------


 

1.                                      Amendment to Section 1(s).  The
definition of “Exempted Person” set forth in Section 1(s) of the Rights
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Exempted Person” shall mean any of Endo or its Affiliates or Associates if any
such Person would otherwise be deemed to be an Acquiring Person as a result of
(i) the approval, execution, delivery, performance, consummation or public
announcement of the Endo Merger Agreement, (ii) the approval, commencement,
consummation or public announcement of the Endo Merger or (iii) the approval,
execution, delivery, performance, commencement, consummation or public
announcement of any of the other transactions contemplated by the Endo Merger
Agreement.

 

2.                                      Deletion of Section 1(cc).  The
definition of “QLT Merger Agreement” set forth in Section 1(cc) of the Rights
Agreement is hereby deleted in its entirety.

 

3.                                      Amendment to Section 1(mm).  The
definition of “Share Acquisition Date” set forth in Section 1(mm) of the Rights
Agreement is hereby amended by adding the following sentence to the end of said
definition:

 

“Notwithstanding anything in this Agreement to the contrary, no Share
Acquisition Date shall be deemed to have occurred solely as a result of (i) the
approval, execution, delivery, performance, consummation or public announcement
of the Endo Merger Agreement, (ii) the approval, commencement, consummation or
public announcement of the Endo Merger or (iii) the approval, execution,
delivery, performance, commencement, consummation or public announcement of any
of the other transactions contemplated by the Endo Merger Agreement.”

 

4.                                      Amendment to Section 1.  Section 1 of
the Rights Agreement is hereby amended by inserting each of the following
definitions in the appropriate alphabetical order in Section 1:

 

“AcquireCo” shall mean Avalon Merger Sub Inc., a corporation incorporated under
the laws of the State of Delaware and an indirect wholly-owned subsidiary of
Endo.

 

“Endo” shall mean Endo International plc, a public limited company incorporated
under the laws of Ireland.

 

“Endo Merger” shall mean the “Merger,” as defined in and pursuant to the Endo
Merger Agreement.

 

“Endo Merger Agreement” shall mean that certain Agreement and Plan of Merger by
and among Endo, AcquireCo and the Company, dated as of October 8, 2014 (as the
same may be amended, modified or supplemented from time to time).

 

“Merger Effective Time” shall have the meaning ascribed to such term in the Endo
Merger Agreement.

 

5.                                      Amendment to Section 3(a). 
Section 3(a) of the Rights Agreement is hereby amended by adding the following
after the first sentence thereof:

 

“Notwithstanding anything in this Agreement to the contrary, no Distribution
Date shall be deemed to have occurred solely as a result of (i) the approval,
execution, delivery, performance, consummation or public announcement of the
Endo Merger Agreement, (ii) the approval, commencement, consummation or public
announcement of the Endo Merger or (iii) the approval,

 

2

--------------------------------------------------------------------------------


 

execution, delivery, performance, commencement, consummation or public
announcement of any of the other transactions contemplated by the Endo Merger
Agreement.”

 

6.                                      Amendment to Section 7(a).  Clause
(i) of Section 7(a) of the Rights Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(i) the Merger Effective Time,”

 

7.                                      Further Amendment to Section 7(a). 
Section 7(a) of the Rights Agreement is hereby further amended by adding the
following sentence to the end thereof:

 

“For the avoidance of doubt, this Agreement shall expire and terminate
immediately prior to the Merger Effective Time in accordance with the terms of
the Endo Merger Agreement.”

 

8.                                      Amendment to Section 11(a)(ii).  The
term “QLT Merger Agreement” in the first clause (x) of Section 11(a)(ii) of the
Rights Agreement is hereby deleted and replaced with “Endo Merger Agreement”.

 

9.                                      Amendment to Section 11(n).  The term
“QLT Merger Agreement” in Section 11(n) of the Rights Agreement is hereby
deleted and replaced with “Endo Merger Agreement”.

 

10.                               Amendment to Section 11(o).  The term “QLT
Merger Agreement” in Section 11(o) of the Rights Agreement is hereby deleted and
replaced with “Endo Merger Agreement”.

 

11.                               Amendment to Section 13(a).  The term “QLT
Merger Agreement” in Section 13(a) of the Rights Agreement is hereby deleted and
replaced with “Endo Merger Agreement”.

 

12.                               Amendment to Section 25(a).  The term “QLT
Merger Agreement” in Section 25(a) of the Rights Agreement is hereby deleted and
replaced with “Endo Merger Agreement”.

 

13.                               Amendment to Exhibit A (Form of Certificate of
Designation, Rights and Preferences).  The term “QLT Merger Agreement” in
Section 6 of Exhibit A to the the Rights Agreement is hereby deleted and
replaced with “Endo Merger Agreement”.

 

14.                               Amendment to Exhibit C (Summary of Rights to
Purchase Preferred Shares).  The term “QLT Merger Agreement” in Exhibit C to the
the Rights Agreement is hereby deleted and replaced with “Endo Merger Agreement”
in each place it appears in such exhibit.  Furthermore, clause (ii) of the third
paragragh of Exhibit C to the Rights Agreement is hereby amended and restated in
its entirety to read as follows:

 

“(ii) the closing of the transactions contemplated by that certain Agreement and
Plan of Merger by and among Endo International plc, a public limited company
incorporated under the laws of Ireland (“Endo”), Avalon Merger Sub Inc., a
corporation incorporated under the laws of the State of Delaware and an indirect
wholly-owned subsidiary of Endo, and the Company, dated as of October 8, 2014
(as the same may be amended, modified or supplemented from time to time, the
“Endo Merger Agreement”).

 

15.                               Effectiveness and Effect of Amendment.

 

a.              Notwithstanding anything to the contrary set forth in Section 27
of the Rights Agreement, this Amendment shall become effective as of the date
first written above, but such

 

3

--------------------------------------------------------------------------------


 

effectiveness is contingent upon the execution and delivery of the Endo Merger
Agreement by the parties thereto. The Company shall notify the Rights Agent via
electronic mail of such execution and delivery of the Endo Merger Agreement
promptly thereafter.

 

b.              Except as specifically modified herein, the Rights Agreement
shall not otherwise be supplemented or amended by virtue of this Amendment, but
shall remain in full force and effect. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, constitute a
waiver or amendment of any provision of the Rights Agreement. Upon and after the
effectiveness of this Amendment, each reference in the Rights Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Rights Agreement, and each reference in any other document to “the Rights
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Rights Agreement, shall mean and be a reference to the Rights Agreement as
modified hereby.

 

16.                               Representations of the Company.  The Company
represents and warrants to the Rights Agent that, as of the date of this
Amendment, (i) no Share Acquisition Date or Distribution Date has occurred under
the Rights Agreement and that the Rights are redeemable pursuant to Section 23
of the Rights Agreement and (ii) all acts and things necessary to make this
Amendment a valid agreement according to its terms have been done and performed,
and the execution and delivery of this Amendment by the Company have been in all
respects authorized by the Company.

 

17.                               Successors.  All of the covenants and
provisions of this Amendment by or for the benefit of the Company or the Rights
Agent shall bind and inure to the benefit of their respective successors and
assigns hereunder.

 

18.                               Severability.  If any term, provision,
covenant or restriction of this Amendment is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable for any
purpose or under any set of circumstances or as applied to any Person, such
invalid, void or unenforceable term, provision, covenant or restriction shall
continue in effect to the maximum extent possible for all other purposes, under
all other circumstances and as applied to all other Persons; and the remainder
of the terms, provisions, covenants and restrictions of this Amendment shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

 

19.                               Governing Law.  This Amendment shall be deemed
to be a contract made under the laws of the State of Delaware and for all
purposes shall be governed by and construed in accordance with the laws of such
State applicable to contracts to be made and performed entirely within such
state, except with regard to the duties of the Rights Agent which will be
governed by the laws of the State of Delaware. The parties agree that all
actions and proceedings with regard to the duties of the Rights Agent, shall be
brought in the United States District Court for the State of Delaware and that,
in connection with any such action or proceeding, submit to the jurisdiction of,
and venue in, such court. Each of the parties hereto also irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim with regard to
the duties of the Rights Agent.

 

20.                               Counterparts.  This Amendment may be executed
in two or more counterparts (delivery of which may occur via facsimile), each of
which shall be binding as of the date first written above, and, when delivered,
all of which shall constitute one and the same instrument. This Amendment, to
the extent signed and delivered by means of a facsimile machine or as an
attachment to an electronic mail message in “pdf” or similar format, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms thereof and
deliver them to all

 

4

--------------------------------------------------------------------------------


 

other parties. No party hereto shall raise the use of a facsimile machine or
electronic mail attachment in “pdf” or similar format to deliver a signature or
the fact that any signature was transmitted or communicated through the use of a
facsimile machine or as an attachment to an electronic mail message as a defense
to the formation of a contract and each such party forever waives any such
defense. A facsimile signature or electronically scanned copy of a signature
shall constitute and shall be deemed to be sufficient evidence of a party’s
execution of this Amendment, without necessity of further proof. Each such copy
shall be deemed an original, and it shall not be necessary in making proof of
this Amendment to produce or account for more than one such counterpart.

 

21.                               Descriptive Headings.  Descriptive headings of
the several Sections of this Amendment are inserted for convenience only and
shall not control or affect the meaning or construction of any of the provisions
hereof.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Michael J. Purvis

 

Name:

Michael J. Purvis

 

Title:

Senior Associate General Counsel & Assistant Secretary

 

 

 

 

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ John Dunn

 

Name:

John Dunn

 

Title:

Senior Vice President

 

Signature Page to First Amendment to Rights Plan

 

--------------------------------------------------------------------------------